DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, as a whole, fail to explicitly disclose a computer-implemented method of motion flow estimation, the computer-implemented method comprising: accessing, scene data comprising a plurality of representations of an environment over a first set plurality of time intervals; generating , a plurality of extracted visual cues based at least in part on the plurality of representations and a plurality of machine-learned feature extraction models, wherein at least one of the plurality of machine-learned feature extraction models is configured to generate a portion of the plurality of extracted visual cues based at least in part on one or more first representations of the plurality of representations of the environment from a first perspective and one or more second representations of the plurality of representations of the environment from a second perspective; encoding , the plurality of extracted visual cues using a plurality of energy functions; and determining , one or more three-dimensional motion estimates of one or more object instances over a second set plurality of time intervals based at least in part on the plurality of energy functions and one or more machine-learned inference models, wherein the second set plurality of time intervals is subsequent to the first set plurality of time intervals, render the claim 1 allowable over prior arts.
The closest prior arts, as a whole, fail to explicitly disclose one or more tangible non-transitory computer-readable media storing computer-readable instructions that are  executable by one or more processors to cause the one or more processors to perform operations, the operations comprising: accessing training data comprising a plurality of representations of an environment over a first plurality of time intervals, wherein the plurality of representations comprises a first plurality of representations of the environment from a first perspective and a second plurality of representations from a second perspective; generating a plurality of extracted visual cues based at least in part on the plurality of representations and a plurality of machine-learned feature extraction models; encoding the plurality of extracted visual cues using a plurality of energy functions; determining one or more three-dimensional motion estimates of one or more object instances over a second set plurality of time intervals that are subsequent to the first set plurality of time intervals based at least in part on the plurality of energy functions and one or more machine-learned inference models; determining a loss associated with one or more comparisons of the one or more three- dimensional motion estimates of the one or more object instances relative to one or more ground- truth locations of the one or more object instances; and Page 5 of 10adjusting one or more parameters of the plurality of machine-learned feature extraction models based at least in part on the loss, as amended, render claim 12 allowable over prior arts.
 	The closest prior arts, as a whole fail to explicitly disclose a computing system comprising: one or more processors; one or more tangible non-transitory computer readable media that store a machine- learned scene flow model, the machine-learned scene flow model comprising: a plurality of machine-learned feature extraction models configured to generate a plurality of visual cues based at least in part on a plurality of representations of an environment over a first plurality of time intervals, wherein at least one of the plurality of machine-learned feature extraction models is configured to generate a portion of the plurality of visual cues based at least in part on one or more first representations of the plurality of representations of the environment from a first perspective and one or more second representations of the environment from a second perspective; and encode the plurality of visual cues using a plurality of energy functions; and  one or more machine-learned inference models configured to generate one or more three-dimensional motion estimates of one or more object instances over a second plurality of time intervals based at least in part on the plurality of energy functions, wherein the second plurality of time intervals is subsequent to the first plurality of time intervals, as amended, render claim 19 allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/23/2022